Motion for Stay and Petition for Writ of Mandamus Denied; Memorandum
Opinion filed May 6, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00387-CV



                   IN RE KATHERINE MILLIKEN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-68872

                    MEMORANDUM OPINION
      Relator Katherine Milliken filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition,
relator asks this court to compel the Honorable Elaine Palmer, presiding judge of
the 215th District Court of Harris County, to set aside her order requiring a deposit
of $7,500 in the court’s registry before enforcing subpoenas served on two
proposed witnesses at the upcoming trial. Relator also filed an emergency motion
seeking a stay of trial. See Tex. R. App. P. 52.10(a). The motion does not contain
the required certification of expedited notice to all parties. See id. We deny the
motion and the petition.

      Mandamus will issue only to correct a clear abuse of discretion for which the
relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004). In determining whether the trial court clearly abused
its discretion, we may not substitute our judgment for that of the trial court. In re
Sanders, 153 S.W.3d 54, 56 (Tex. 2004).

      Those seeking the extraordinary remedy of mandamus must follow the
applicable procedural rules. In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston
[14th Dist.] 2011, orig. proceeding). The most important of these rules is the
critical obligation to provide the reviewing court with a complete and adequate
record sufficient to establish the relator’s entitlement to relief. Id. (citing Walker v.
Packer, 827 S.W.2d 833, 837 (Tex. 1992)). The relator must provide an appendix
to the petition that includes “a certified or sworn copy of any order complained of,
or any other document showing the matter complained of.” Tex. R. App. P.
52.3(k)(1)(A). Additionally, the relator must furnish a record that includes a
certified or sworn copy of every document that is material to her claim for relief
and that was filed in any underlying proceeding. Tex. R. App. P. 52.7(a)(1).
Relator must file “a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter
complained.” Tex. R. App. P. 52.7(a)(2). A party proceeding pro se is not exempt
from complying with the applicable rules of procedure. See Mansfield State Bank
v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978).

      Relator has not provided this court with a copy of the order about which she
complains, any pleadings in the court below, or a record of the testimony from the
                                           2
hearing that she states was held April 26, 2013. Relator has not established her
entitlement to the extraordinary relief of a writ of mandamus. Accordingly, we
deny relator’s petition for writ of mandamus and motion for emergency stay.



                                 PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                        3